Title: From George Washington to Major General Johann Kalb, 23 March 1780
From: Washington, George
To: Kalb, Johann


          
            Dr Sir
            Head Quarters Morristown 23d March 1780
          
          I have to acknowlege your favor of yesterday written at half past 11 at night.
          Whatever may be the real object of the enemy, I make no doubt but your vigilance and precautions, should their operations be directed against you, or this way, will obviate any misfortune which they might intend. As an alarm can be conveyed to this ground, in the shortest space of time by the firing of the alarm State cannon, I wish you to take such measures for this purpose as you may judge proper.
          It is mentioned in the information that horse vessels were fitted up. I should be pleased to have it ascertained, whether they are of such a kind as may be employed in a voyage, or for the transportation of horse to a distant part of the Continent. I would also like to know what number of boats appear to be a constructing, and what exertions are used to complete them. It is not improbable but that both horse and boats are much wanted for the Southward. I am Dr Sir
          
            G.W.
          
         